Citation Nr: 1219737	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for low testosterone.

3.  Entitlement to service connection for right testicular pain and swelling following hernia surgery.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to February 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at the RO (Travel Board hearing).  The requested hearing was scheduled for July 20, 2011.  However, in a June 2011 letter, he requested that his hearing request be withdrawn.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a rating in excess of 20 percent for diabetes mellitus is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for low testosterone was requested.

2.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for to entitlement to service connection for right testicular pain and swelling following hernia surgery was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for low testosterone by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal for entitlement to service connection for right testicular pain and swelling following hernia surgery by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran had pending claims for entitlement to service connection for low testosterone and right testicular pain and swelling following hernia surgery.  However, in a November 2007 letter, he indicated that he, "decided to drop all the issues concerning service-connection."  Accordingly, the Board does not have jurisdiction to review these issues and they will be dismissed. 


ORDER

The appeal for entitlement to service connection for low testosterone is dismissed.

The appeal for entitlement to service connection for right testicular pain and swelling following hernia surgery is dismissed.

REMAND

The Board finds that a remand of the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus is necessary prior to final adjudication. 

In September 2011, the Veteran's representative submitted private treatment records dated in July 2011 which pertain to his service-connected diabetes mellitus.  This evidence was received after the last adjudication of the claim by the originating agency (an August 2008 supplemental statement of the case).  The Veteran has not waived his right to have the evidence initially considered by the originating agency.  Accordingly, the originating agency must readjudicate the claim based on this new evidence.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's diabetes mellitus during the period of this claim.

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


